Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jul. 12, 2022. Claims 1-5 and 7-15 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Belinda Lee on Aug. 2, 2022.
The application has been amended as follows: 
Claim 1. (currently amended) An immunogenic composition for enhancing immune response of an antigen, comprising: 
a peptide hydrogel containing a positively or negatively charged self-assembling peptide and an aqueous medium; and 
an antigen, 
wherein the self-assembling peptide is not covalently bonded to the antigen, 
wherein the self-assembling peptide is a peptide having an amino acid sequence (A): a1b1c1b2a2b3db4a3b5c2b6a4, 
wherein a1 to a4 each represents a basic amino acid residue; 
b1 to b6 each represents a non-charged polar amino acid residue and/or a hydrophobic amino acid residue, provided that at least five thereof represent hydrophobic amino acid residues; 
c1 and c2 each represents an acidic amino acid residue; and d represents a hydrophobic amino acid residue or a non-charged polar amino acid residue, and 
wherein a storage elastic modulus of the immunogenic composition is 10 Pa to 2,000 Pa.

Claim 2. (currently amended) The immunogenic composition according to claim 1, wherein the self-assembling peptide has a charge of +3, +2, or +1 per peptide molecule at a physiological pH.

Claim 3. (currently amended) The immunogenic composition according to claim 1, wherein the self-assembling peptide has a charge of +3 or +2 per peptide molecule at a physiological pH.
 
Claim 7. (currently amended) The immunogenic composition according to claim 1, wherein the self-assembling peptide comprises a sequence selected from the group consisting of SEQ ID Nos: 1 to 16.

Claim 8. (currently amended) The immunogenic composition according to claim 1, wherein the self-assembling peptide comprises a sequence selected from the group consisting of SEQ ID Nos: 1, 15 and 16.

Claim 9. (currently amended) The immunogenic composition according to claim 1, wherein the self-assembling peptide comprises SEQ ID No: 1.

Claim 15. (currently amended) A method for producing the immunogenic composition according to claim 1, the method comprising: 
(A-I) determining a combination of the antigen and the self-assembling peptide; and 
(A-II) mixing an aqueous medium with the determined combination of the antigen and the self-assembling peptide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Nagai references teaches self-assembling peptides with the claimed formula (A): a1b1c1b2a2b3db4a3b5c2b6a4. Although Nagai teaches that gels formed by the self-assembling peptides of formula (A) may be combined with a protein (which is considered to be an antigen), it is silent on if the self-assembling peptide can be used in enhancing immune response to an antigen. Applicant shows results in the specification that self-assembling peptides representing the claimed self-assembling peptides significantly enhance immune response of a model antigen (e.g. OVA).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1-5 and 7-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648